                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:19CR380
                                            )
      vs.                                   )
                                            )                  ORDER
ROBERTO LUNA-NAVA,                          )
                                            )
                    Defendant.              )


        This matter is before the court upon defendant’s Motion to Continue Trial [60].
Defendant’s counsel requests additional time as plea negotiations are ongoing and a plea
is anticipated, and to allow sufficient time to work out the final plea agreement with the
Defendant. For good cause shown,

       IT IS ORDERED that defendant’s Motion to Continue Trial [60] is granted, as
follows:

      1. The jury trial now set for June 1, 2021, is continued to July 6, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and July 6, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
         (B)(iv).


      DATED: May 21, 2021.

                                         BY THE COURT:


                                         s/ Susan M. Bazis
                                         United States Magistrate Judge
